Citation Nr: 0632413	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-42 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for seizure disorder (also 
claimed as syncopal episodes/seizures that turned into 
epileptic seizures).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1995 to March 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In December 2005 the claim was transferred to the RO in San 
Diego, CA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied service connection for a seizure disorder based 
on the lack of evidence of a nexus between the claimed 
condition and the veteran's military service.  The veteran 
asserts that she was on active duty from March 1995 to March 
1999.  The veteran also asserts that she went straight from 
the active military service into the inactive Air Force 
Reserves.  The claim file contains service medical records 
dated in between March 2000 to February 2002 showing the 
veteran as a part of the Air Force Reserves.  Numerous 
documents during that period document complaints of and 
treatment for seizures.  A February 2002 Formal Physical 
Evaluation Board finding notes that the veteran was found 
unfit to perform the duties in the military.  The report 
noted a diagnosis of non-epileptic seizures of psychogenic 
origin manifested by recurrent syncope.  The report included 
a recommendation that the veteran be discharged from the 
inactive Air Force Reserves.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Confirmation of the 
veteran's period or periods of active military duty is 
necessary in this case to properly determine if the claimed 
condition was incurred in or aggravated by military service.  

In addition, at the Video Conference hearing of May 2006, the 
veteran's representative stated that the veteran was 
receiving Social Security benefits.  Records from the Social 
Security Administration (SSA) must be obtained.  38 C.F.R. § 
3.159(c)(2).  

Finally, the Board notes that at the hearing the veteran 
testified that in 1996 and 1997 while on active duty, she was 
treated for seizures at a private hospital, Baptist East.  
The treatment records from Baptist East Hospital are not of 
record.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should confirm all periods 
of service since March 1999, to include 
active duty for training (ACDUTRA).

2.  The RO should obtain from SSA all 
medical records and decisions 
pertaining to claims for Social 
Security disability benefits filed by 
the veteran.

3.  The RO should obtain any treatment 
records for the veteran from Baptist 
East Hospital for 1996 through 1997.

4.  The AOJ should attempt to obtain 
records from Dr. Silver (per 2148 dated 
in July 2006).

5.  The AOJ should inform the appellant 
that if there is evidence linking a 
seizure disorder to service, she must 
submit that evidence.  This includes he 
report that Dr. Silver has linked a 
disability to service. 

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



